Harvey, J.
(dissenting): In my judgment the trial court’s computation is correct. By the terms of the contract, the twenty-dollar monthly payments were to be made upon the principal and the interest. There was no interest due until the end of six months. Hence, the payments made before that time should, as made, apply upon the principal; there was no other place to apply them. As I read it, there is nothing in this contract to justify the conclusion that the person making the payments was to have no credit for payments made until some interest was due.
Hopicins, J., concurs with Hahvey, J.